Citation Nr: 1013997	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  95-23 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's claim for entitlement to service 
connection for a fungal infection (onychomycosis) of the 
hands and feet.

2.  Entitlement to service connection for a stomach disorder, 
claimed as gastritis and colon polyps, to include as 
secondary to a service-connected psychiatric disorder.

3.  Entitlement to service connection for amblyopia and 
anopsia of the right eye.

4.  Entitlement to a compensable evaluation for tinea 
versicolor of the back, trunk, sides, and abdomen. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
October 1968.

This matter is before the Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) on remand from the United 
States Court of Appeals for Veterans Claims (Court) by way of 
a June 2006 Order of the Court.  By that Order the Court 
granted a June 2006 Joint Motion (Joint Motion), submitted by 
the Veteran and Secretary of VA (the parties) to vacate a 
July 2004 Board decision, and remand the case to the Board.  

The Court vacated the July 2004 Board decision and remanded 
the case to the Board for compliance with the joint motion 
instructions as to that part of the Board decision that 
denied applications to reopen claims for service connection 
for (1) amblyopia in the right eye, (2) a stomach disorder, 
and (3) a fungal infection (onychomycosis) of the hands and 
feet; and denied a compensable disability rating for tinea 
versicolor of the back, trunk, sides, and abdomen.
 
Previously, these matters came before the Board on appeal 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.  
Historically, in an April 1971 rating decision the RO granted 
service connection for tinea versicolor of the back, trunk, 
side and abdomen and assigned a 10 percent disability rating.  
Service connection for bilateral hyperopic astigmatism and 
amblyopia of the right eye was denied in that same rating 
action.

In March 1976, the RO discontinued payment for service-
connected tinea versicolor as the Veteran failed to report 
for his scheduled VA examination.  The noncompensable 
disability rating has remained in effect since then.

In April 1979, the RO issued a rating decision which, in 
pertinent part, denied entitlement to service connection for 
fungus of the hands and feet, on a direct basis, as well as 
service connection for the Veteran's right eye conditions, on 
a new and material basis.  He filed a timely notice of 
disagreement (NOD), and was issued a statement of the case 
(SOC) in June 1979.  The Veteran apparently did not receive a 
copy of the SOC, and one was reissued in December 1981.  

In January 1982, the Veteran filed a substantive appeal in 
which he withdrew his right eye disorder claim from appellate 
consideration.  However, the Veteran raised several other 
claims, to include entitlement to service connection for a 
stomach disorder.  Thereafter he testified before the Rating 
Board of the RO in March 1982 as to his claim seeking 
entitlement to service connection for fungus of the hands and 
feet.  The Rating Board confirmed and continued the denial of 
the benefit sought in an April 1982 supplemental statement of 
the case (SSOC).

In late-April 1982, the RO denied service connection for 
multiple disabilities to include a stomach disorder.  The 
Veteran was informed of these adverse determinations, and was 
provided with an 'Appeal Notice,' by VA letter dated May 18, 
1982.  He did not initiate an appeal, and the portion of the 
rating decision relating to his stomach disorder became 
final.

In November 1982, the Board of Veterans' Appeals (Board) 
denied entitlement to service connection for fungal infection 
of the hands and feet on a direct basis.

The current claims on appeal arose from an October 1994 
rating decision of the New Orleans VARO, which denied 
entitlement to service connection for fungal infection of the 
hands and feet as secondary to Agent Orange exposure.  The RO 
also denied an increased disability rating for tinea 
versicolor.  The RO denied the Veteran's claim for service 
connection for residuals of microwave radiation exposure on 
the basis that the claim was "not well grounded." He filed 
a timely NOD, and the RO issued a SOC in April 1995.

In July 1995, the Veteran filed a VA Form 9, Appeal to the 
Board, in which he clarified in pertinent part, that he was 
seeking service connection for colon polyps and stomach 
problems, in addition to other disabilities not presently 
before the Board due to microwave radiation exposure.  The RO 
confirmed and continued the denial of the Veteran's microwave 
radiation claims by rating decision and SSOC issued later 
that month.

In May 1996, the Veteran testified at a personal hearing 
before the Hearing Officer (HO) at the local VARO.  
Thereafter he submitted a 'new' claim of entitlement to 
service connection for peripheral neuropathy in August 1996.  
He also offered an alternative theory of service connection 
for colon polyps, claiming that they were secondary to his 
peripheral neuropathy.  The HO confirmed and continued the 
denial of the benefits on appeal by SSOC issued in November 
1996.  Later that month, the Veteran submitted another VA 
Form 9, in which he claimed that his peripheral neuropathy 
was secondary to Agent Orange exposure.

In a December 1996 rating decision the RO denied entitlement 
to the Veteran's 'additional' claims for service connection 
for peripheral neuropathy secondary to Agent Orange exposure, 
as well as colon polyps and an additional disability not 
presently before the Board as secondary to peripheral 
neuropathy.  His peripheral neuropathy claims were included 
as additional issues in the January, February and May 1997 
SSOCs.  His May 1997 VA Form 9 has been accepted as his 
substantive appeal regarding the 'additional' peripheral 
neuropathy claims.

In October 1997, the Veteran presented testimony as to all of 
the above-mentioned issues at a personal hearing held by the 
HO at the local VARO.  At that time, he also offered 
testimony as to several 'additional' claims for service 
connection as a result of Agent Orange or microwave radiation 
exposure, to include in pertinent part about amblyopia and 
anopsia of the right eye, as well as other disabilities not 
presently before the Board.  The HO denied entitlement to all 
of the benefits sought in a March 1998 SSOC.  (In a July 2007 
decision, the Board accepted the Veteran's April 1998 VA Form 
9 as his substantive appeal as to his 'additional' service 
connection claims).

In November 1999, the Veteran offered testimony at a personal 
hearing held by the undersigned Veterans Law Judge at the 
local VARO.  At the pre-hearing conference, the Veteran 
submitted a statement in which he withdrew his claims for 
bone spurs in the jaw and hands.  In addition, he also 
withdrew Agent Orange and microwave radiation exposure as 
bases for consideration of entitlement to service connection.  
As a result, his service connection claims no longer was on a 
direct basis, except for the stomach disorders/colon polyps 
claim.

In May 2000, the Board remanded the case to the RO for 
further development.  In that action, the Board reclassified 
the issues involving the right eye, a fungal infection, and 
stomach disorder, and addressed whether new and material 
evidence had been received to reopen these claims.  

In a July 2004 decision, the Board declined to reopen the 
claims involving the right eye, a fungal infection, and 
stomach disorder, and also denied the Veteran's claim for a 
compensable evaluation for tinea versicolor of the back, 
trunk, sides, and abdomen.  The Board at that time remanded 
other issues, which are not currently subject to this 
decision.  

The Veteran appealed the Board's July 2004 denials to the 
Court, which in June 2006 granted the joint motion for remand 
and issued the Order discussed above.

On remand to the Board, in July 2007 the Board remanded the 
case for further development to the RO.  In the July 2007 
action, based on the argument contained in the joint motion 
adopted by the Court, the Board recharacterized the issue 
regarding the claimed stomach disorder, from a claim to 
reopen based on new and material evidence, to the issue of 
entitlement to service connection on a de novo basis, to 
include as secondary to a service-connected psychiatric 
disorder.  



FINDINGS OF FACT

1. In a November 1982 decision, the Board denied the 
appellant's claim of entitlement to service connection for a 
fungal infection of the hands and feet.

2.  Evidence added to the record since the November 1982 
Board decision that denied the appellant's claim of service 
connection for a fungal infection of the hands and feet was 
not previously submitted to VA decision makers, and is so 
significant that it must be considered in order to fairly 
decide the merits of the case.

3.  The objective medical evidence is in relative equipoise 
as to whether a fungal infection (onychomycosis) of the hands 
and feet is related to service.
 
4.  The objective medical evidence is in relative equipoise 
as to whether a stomach disorder of dyspepsia is related to 
service to include as proximately due to or the result of 
service-connected psychiatric disability.

5.  Preexisting amblyopia was noted at the time of the 
Veteran's entry into active duty service.

6.  There was no increase in the severity of symptomatology 
related to the Veteran's pre-existing amblyopia during his 
period of active duty service.

7.  The competent evidence is against a finding that any 
amblyopia and anopsia of the right eye is related to service 
or service-connected disability.

8.  Competent medical evidence has not been presented showing 
any significant symptoms or manifestations of tinea 
versicolor.





CONCLUSIONS OF LAW

1.  The Board's November 1982 decision, which denied the 
Veteran's claim of service connection for a fungal infection 
of the hands and feet, is final. 38 U.S.C.A. §§ 4003, 4004 
(West 1976); 38 C.F.R. §§ 19.180, 19.194 (1982).

2.  Evidence received since the November 1982 Board decision 
is new and material; the claim of entitlement to service 
connection for a fungal infection of the hands and feet, is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2000). 

3.  Resolving all reasonable doubt in favor of the Veteran, 
the criteria are met for service connection for a fungal 
infection (onychomycosis) of the hands and feet.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

4.  Resolving all reasonable doubt in favor of the Veteran, 
the criteria are met for service connection for a stomach 
disorder of dyspepsia to include as secondary to service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2009).
 
5.  Amblyopia and anopsia of the right eye were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2009).

6.  The criteria for a compensable rating for tinea 
versicolor of the back, trunk, side, and abdomen have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. 4.118, Diagnostic Code 7806, 7819 
(as in effect prior to August 30, 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7801, 7802, 7803, 7804, 7805, 7819 (as in 
effect August 30, 2002, and thereafter). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

Though notification to the Veteran may not have met all of 
the requirements of the VCAA and related case law, the 
matters decided below may be addressed at this time, without 
further remand, because no errors in notice are prejudicial, 
and the Veteran has been provided all information needed for 
a reasonable person to prove the claim.  In any event, the 
Federal Circuit recently vacated the previous decision by the 
United States Court of Appeals for Veterans Claims (Court) 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
concluding that generic notice in response to a claim for an 
increased rating is all that is required.  See Vazquez-Flores 
v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009). 

In the context of a claim to reopen, the VCAA requires that 
the Secretary of VA look at the bases for the denial in the 
prior decision and to provide the appellant with a notice 
letter that describes what evidence would be necessary to 
substantiate the unestablished element(s) required to award 
service connection.  Kent v. Nicholson, 20 Vet. App. 1, 9 
(2006).  The claimant must also be notified of what 
constitutes both "new" and "material" evidence pertaining to 
the unestablished elements in order to reopen the previously 
denied claim. Id.

The VCAA is not applicable if further assistance would not 
aid the appellant in substantiating the claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  In 
view of the Board's favorable decision, with the grant of 
service connection for a fungal infection (onychomycosis) of 
the hands and feet, further assistance is unnecessary to aid 
the appellant in substantiating the reopening of this claim 
on appeal.

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim by way of a 
number of letters between December 2001 and August 2007.  
These documents in combination provided notice of what part 
of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  

The RO informed the Veteran of the specific rating criteria 
which would provide a basis for the service connection and 
disability rating claims on appeal and decided below.  The RO 
has provided adequate notice of how effective dates are 
assigned.  The claim was subsequently readjudicated most 
recently in an August 2009 supplemental statement of the 
case.  To the extent the appellant did not receive full 
notice prior to the initial decision, after pertinent notice 
was provided, the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim 
on appeal.  In any event, the claimant has never alleged how 
any content error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, he 
has not established prejudicial error in the content of VCAA 
notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 
(2009). 
 
The claimant was provided the opportunity to present 
pertinent evidence.  The record contains service treatment 
and personnel records, and records of medical treatment 
received privately and from VA, and VA examination reports. 
 Findings from examination reports are adequate for the 
purposes of deciding the claims on appeal.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran was also provided with an opportunity to present 
testimony at a hearing before the undersigned Veterans Law 
Judge at the RO in November 1999.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  VA has fulfilled its duty to assist 
the claimant by obtaining identified and available evidence 
needed to substantiate the claim, and, as warranted by law.  

The Veteran has not identified, and the record does not 
otherwise indicate, that any additional evidence exists that 
has not been obtained and would be necessary for a fair 
adjudication of the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

III.  Application to Reopen Claim for Service Connection for 
a Fungus Disorder Based on Receipt of New and Material 
Evidence

Underlying the claim to reopen on appeal, the Veteran 
essentially claims entitlement to service connection for a 
fungal infection (onychomycosis) of the hands and feet. 

Prior to the current appeal, in a November 1982 decision the 
Board previously denied that underlying claim.  When the 
Board disallows a claim, the disallowance becomes final 
unless the Chairman determines that reconsideration is 
warranted, or another exception to finality applies.  38 
U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 
(2009).  In this case, the Veteran did not file a motion for 
reconsideration of that decision.  The Board's November 1982 
decision is thus final.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2009).

In the October 1994 rating decision on appeal here, the RO 
denied service connection for fungal infection secondary to 
exposure to Agent Orange.  At that time the RO noted that 
fungal infection was previously denied by the Board on a 
direct basis.  The RO denied the claim for service connection 
on the merits of that claim.  Much later during the pendency 
of the appeal, in a May 2000 decision, the Board remanded the 
case and reclassified the issue as whether new and material 
evidence had been received to reopen the claim.  

Here the Board must initially determine that new and material 
evidence has been presented in order to establish its 
jurisdiction to review the merits of the previously denied 
claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Id.

Therefore, before reaching the underlying claim of 
entitlement to service connection for the claimed fungus 
disorder, the Board must first determine that new and 
material evidence has been presented in order to establish 
its jurisdiction to review the merits of the previously 
denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See 38 U.S.C.A. § 
7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
See also Manio v. Derwinski, 1 Vet. App. 140 (1991).

The appellant filed his application to reopen his claim in 
1994.  Under the criteria in effect for claims filed on that 
date, the provisions of 38 C.F.R. § 3.156(a), provide that 
"new and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).  

If the claim is thereby reopened, then service connection 
will be granted for a disability resulting from disease or 
injury incurred in or aggravated by wartime service.  38 
U.S.C.A. § 1110, 1131 (West 1991).  Basically, entitlement to 
service connection requires medical evidence of a disability, 
which is the result of disease or injury incurred in or 
aggravated by service; or which is proximately due to or the 
result of a service connected disease or injury.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.310 
(2009).  VA is required to first review for its newness and 
materiality the evidence submitted by a claimant since the 
last final disallowance of a claim on any basis.  See Evans 
v. Brown, 9 Vet. App. 273 (1996).  

Evidence received after the Board's November 1982 decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

In the November 1982 decision the Board denied service 
connection for a fungal infection (onychomycosis) of the 
hands and feet, on the basis that the evidence did not show 
the condition in service or after service until 1981.  

The evidence available at the time of the November 1982 Board 
decision includes service treatment records and reports of 
examinations in service; reports of VA examinations in 
February 1971 (including for skin conditions) and October 
1981 (Agent Orange); VA medical records of treatment in 
December 1981 and January 1982; and the transcript of a March 
1982 hearing before the RO, and statements (on VA Form 9), 
attesting to the continuity of his claimed fungus infection 
since during service.

The service treatment records showed no indication of any 
complaints or findings referable to the claimed fungal 
infection of the hands and feet in service.  These records 
showed that the first medical evidence of such fungal 
infection was shown in the October 1981 VA examination when 
the examiner noted a fungus infection of the Veteran's nails.  
The January 1982 VA treatment record showed that the Veteran 
reported complaints of a chronic history of nail scaling and 
discoloration.  That record contains a finding and impression 
showing the presence of a fungus infection. 

The records received and added to the claims files since the 
November 1982 Board decision consist of a vast number of 
additional records from a variety of sources.  There are 
transcripts of hearings in which the Veteran testified on the 
matter of this claim before the RO and before the undersigned 
Veterans Law Judge.  The additional evidence received since 
November 1982 includes reports of VA treatment and 
examinations, including for skin, covering the period from 
the 1970s to July 2009.  

The additional evidence also includes a plethora of written 
statements made by the Veteran, copies of Board decisions not 
involving the Veteran, and copies of published material 
researched by the Veteran and addressing various subjects the 
Veteran has associated with the cause of various claimed 
conditions. 

A September 1994 VA examination of the skin shows that the 
Veteran reported complaints of having a fungal infection 
since returning from Vietnam in service.  On examination the 
examiner made findings that the Veteran had dystrophic left 
great toenail and fourth and fifth toenails with some distal 
onycholysis; all nails on the right foot were dystrophic with 
distal onycholysis.  The report contains a diagnosis in part 
that the Veteran had onychomycosis.

At a May 1996 hearing at the RO the Veteran testified that he 
continued to have fungus of his hands and feet, which he 
first noticed during service while at Fort Bliss, where he 
was treated for the condition.  He testified that he was also 
treated later for the infection while in Vietnam.

Reports of VA examinations in October and November 1997, and 
in April 2003, contain similar reported histories of 
complaints of fungus infection since during service and 
similar findings and diagnoses as contained in the September 
1994 VA examination report discussed above.

The evidence received since November 1982 contributes "to a 
more complete picture of the circumstances surrounding the 
origin of a Veteran's disability," even though it may "not 
eventually convince the Board to alter its ratings decision."  
Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
evidence received and contained in VA examination reports, 
and the Veteran's statements regarding the continuity since 
service, altogether tends to provide a more complete picture 
of the disability, including the nature of the current 
disease on appeal.  The Veteran is competent to attest to the 
continuity and nature of symptoms that he is able to 
perceive.  

Overall, the evidence bears directly and upon the specific 
matters under consideration.  By itself or in connection with 
the evidence previously assembled, the evidence since the 
November 1982 Board decision is so significant that it must 
be considered in order to fairly decide the merits of the 
Veteran's claim for service connection for a fungal infection 
of the hands and feet.

The new evidence provided since the November 1982 Board 
decision, in connection with the other medical evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board finds 
that the evidence received after the November 1982 Board 
decision is new and material and serves to reopen the claim 
for service connection for a fungal infection of the hands 
and feet.  Therefore, the Veteran's previously denied claim 
for service connection for a fungal infection of the hands 
and feet is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).  Having determined that new and 
material evidence has been added to the record with respect 
to the claim, the Veteran's claim of entitlement to service 
connection for a fungal infection of the hands and feet is 
reopened and addressed on the merits below.  38 U.S.C.A. § 
5108; 38 C.F.R. 
§ 3.156(a).  


III.  Service Connection

When determining service connection, all theories of 
entitlement, direct and secondary, must be considered by the 
Board if raised by the evidence of record, applying all 
relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004).  However, claims which have no 
support in the record need not be considered by the Board, as 
the Board is not obligated to consider "all possible" 
substantive theories of recovery.  That is, where a fully 
developed record is presented to the Board with no 
evidentiary support for a particular theory of recovery, 
there is no reason for the Board to address or consider such 
a theory. Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. 
Cir. 2009). 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  To establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Additionally, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if they 
become manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

In the absence of proof of a present disability, there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Pain alone is not a disability for VA 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).
   
If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury. 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury that the Veteran is capable of perceiving.  However, 
if the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the Veteran possesses medical expertise and he does 
not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2009).  
On the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

A.  Fungal Infection (Onychomycosis) of the Hands and Feet

The Veteran has asserted that he was treated for his fungal 
infection while stationed at Fort Bliss, Texas during 
service.  The service treatment records show that the Veteran 
was stationed at Fort Bliss in 1967.  Service treatment 
records show that the Veteran received treatment in service 
including for a skin rash and pain in his feet.  He was 
treated in February and March 1967 for complaints regarding 
the little toe of the right foot and for a sore foot, 
respectively.  These records do not show treatment explicitly 
for a fungal infection.  The report of an examination at the 
end of his enlistment does not show findings referable to a 
fungal infection affecting the hands or the feet.

During a November 1999 Travel Board hearing before the 
undersigned, the Veteran testified that his fungal infection 
of the fingernails and toenails began in service when he was 
in Texas and became worse later when he was in Vietnam.

The report of an Agent Orange Medical Screening Examination 
performed in October 1981 includes findings of a fungal 
infection of the toenails and fingernails.  Subsequent 
treatment and VA examination reports show diagnoses of a 
fungus infection of the nails of the hands and feet.  

At the time of an October 1997 VA examination the examiner 
diagnosed onychomycosis of the fingernails and toenails.  At 
that time the examiner concluded with an opinion that the 
condition was as likely as not related to the Veteran's 
service.

During an April 2003 VA examination for skin disabilities, 
the Veteran reported that he had had nail fungus for years.  
On examination the examiner noted that the left great toe was 
thickened, dystrophic with mild subunual debris and had a 
hyperkerototic papule on the left fifth toe.  The report 
contains a diagnosis in part of probable onychomycosis.

During an October 2008 VA examination of the skin the 
examiner found that both great toenails had distal yellow 
discoloration with minimum subunual debris; and the right 2nd 
and 5th toenails were thickened and yellow.  The report of 
examination contains a diagnosis of onychodystrophy.  The 
examiner commented that onychomycosis was a possibility 
pending fungal culture results.  The examiner noted that no 
medical opinion was requested; the examiner did not provide 
an opinion as to etiology or nexus with service.

The Board finds the Veteran's assertions credible and 
probative as to the continuity of fungal infection symptoms 
of the hands and feet since during service.  The Veteran is 
certainly competent to describe the symptoms he saw involving 
the nails of his fingers and toes and to attest as to whether 
these symptoms were continuous since during service.  Also, 
his assertions have been consistent over many years and are 
somewhat consistent with the service treatment records as 
discussed above.  The Board finds that the Veteran's 
consistent assertions to be credible.  

The Veteran is fully competent to attest to his observations 
of his fungal infection symptomatology, to include attesting 
as to a continuity of symptomatology after discharge.  Layno 
v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2).  
The Veteran credibly testified that he was treated for 
related symptoms in service.  The Board finds that the 
Veteran's testimony and statements on these matters are 
credible on the matter of nexus with service. 

Based on the foregoing, including the opinion of the October 
1997 VA examiner and the Veteran's reports, the Board finds 
that the evidence of record is at least in relative equipoise 
as to whether a fungal infection (onychomycosis) of the hands 
and feet is related to service.  Accordingly, resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
a fungal infection (onychomycosis) of the hands and feet was 
incurred in service.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.303, 
3.304.  


B.  Stomach Disorder

The Veteran claims entitlement to service connection for a 
stomach disorder, claimed as gastritis and colon polyps, to 
include as secondary to a service-connected psychiatric 
disorder.  

The report of a May 2009 VA examination for stomach disorder 
shows that the Veteran reported symptoms of epigastric 
stomach pain with nausea and some vomiting, becoming 
progressively worse during service; and worsening heartburn 
over the years.  After examination, the examination report 
contains a summary of diagnoses including (1) gastritis or 
dyspepsia, (2) gastroesophageal reflux disease (GERD), and 
(3) personal history of colon polyps.  

The examiner concluded with a set of opinions including (1) 
that the Veteran had dyspepsia, GERD, and personal history of 
colon polyps; (2) that it was at least as likely as not that 
dyspepsia (sometimes wrongly called gastritis) started while 
the Veteran was in service; it is unlikely that either the 
GERD or the colon polyps began then; (3) it is likely that 
the Veteran's dyspepsia is related to his service-connected 
psychiatric disorder; it is not the case that his GERD or 
colon polyps are related to his psychiatric disorder; and (4) 
the Veteran's service-connected psychiatric disorder probably 
aggravated or caused his dyspepsia, but it had no effect on 
the natural history of his GERD or his polyps.

Based on the foregoing, the Board finds that the evidence of 
record is at least in relative equipoise as to whether the 
Veteran's dyspepsia is related to his service-connected 
psychiatric disorder.  Accordingly, resolving all reasonable 
doubt in the Veteran's favor, the Board finds that the 
Veteran's dyspepsia is proximately due to his service-
connected psychiatric disorder and thereby linked to service.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.303, 3.310.  

None of the records contain evidence in equipoise as to 
whether any other digestive system symptomatology 
constituting a stomach disorder, to specifically include any 
present gastritis, GERD, or colon polyps, is etiologically 
related to service or was caused by or aggravated by a 
service-connected disability.  The report of the May 2009 VA 
examination for stomach disorder provides the most probative 
evidence on file in the form of the opinions discussed above.  
That examiner's opinion was that neither GERD nor colon 
polyps were due to service or to a service-connected 
disability.  The only stomach condition the examiner linked 
to the Veteran's service or a service-connected disability, 
was dyspepsia.  There are no other opinions or evidence 
otherwise to show that any stomach disorder other than 
dyspepsia is related to service.

As discussed above, the competent evidence on file does not 
link a stomach disorder other than dyspepsia to service or to 
a service-connected disability.  But based on the foregoing, 
the objective medical evidence is in relative equipoise as to 
whether an upper digestive tract disorder of dyspepsia is 
proximately due to or the result of a service-connected 
disease or injury, by way of a nexus with the service-
connected psychiatric disability.  38 C.F.R. § 3.310(a).  

On resolving all reasonable doubt remaining in the Veteran's 
favor, the Board finds that an upper digestive tract disorder 
of dyspepsia was incurred in service.  38 U.S.C.A. § 5107; 38 
C.F.R. §§ 3.303, 3.304. 
  
 C.  Amblyopia and Anopsia of the Right Eye.

The Veteran maintains that he is entitled to service 
connection for amblyopia and anopsia of the right eye.  The 
Veteran has admitted that he did suffer from a right eye 
disability prior to his enlistment in the service but he now 
suggests that his military service aggravated the pre-
existing disability.  He thus contends that service 
connection is warranted.

The Veteran's service treatment records contain numerous 
references to the right eye disability.  That condition was 
noted on the Veteran's first induction physical; it was 
examined during a January 1966 consultation examination prior 
to the Veteran's induction into service.  At that time the 
examiner assessed that the Veteran's right eye manifested 
lazy eye and lacked depth perception.  A June 1966 report of 
medical history verified that the Veteran had amblyopia in 
the right eye.

The report of a November 1966 induction examination shows 
that the Veteran had the following preexisting right eye 
problems on entry to service: congenital amblyopia, hyperopia 
with astigmatism and refractive error of 20/300, uncorrected.  
The report of a November 1966 examination shows that the 
examiner found no pathology or abnormality of the right eye 
itself, but the unaided visual acuity of the right eye was 
20/300, correctable to 20/200.  The examiner diagnosed 
hyperopia with astigmatism in both eyes and congenital 
amblyopia. 

During service, the Veteran underwent a number of eye 
examinations to determine the nature and severity of the 
right eye disability.  In December 1966 he complained that 
his right eye was poor since birth, and no correction brought 
his acuity down.  The visual acuity was 20/400, uncorrected, 
with no apparent pathology noted.  

A periodic examination in December 1967 revealed that the 
right eye uncorrected had vision of 20/400, and the examiner 
noted defects of defective depth perception on the right.  In 
early February 1968, the Veteran was seen for a complaint 
that he was incapable of pulling guard duty due to his lack 
of good vision.  On examination, he was found to have right 
eye vision of 20/400 with no pathology seen.  The examiner 
concurred with a diagnosis of amblyopia.  

The Veteran underwent further visual examinations throughout 
February 1968 pursuant to a Congressional inquiry regarding 
his physical qualifications to possibly serve in Vietnam.  
During one of these examinations in late February 1968 the 
Veteran's right eye vision was 20/400 uncorrectable, with 
muscle balance grossly normal and no other pathologic 
findings.  The report contains a diagnosis of amblyopia (poor 
vision) in the right eye secondary to refractive error 
permanently uncorrectable.  The Veteran's October 1968 
separation examination revealed a visual acuity of 20/400 in 
the right eye, and findings of amblyopia or the right eye, 
not correctable. 

During a November 1997 VA eye examination the right eye 
visual acuity was found to be 20/400, uncorrectable.  The 
report contains a diagnosis of right eye amblyopia and XEX 
anopsia, best vision 20/400.  The examiner opined that the 
amblyopia and anopsia of the right eye and refractive error 
of the left eye had existed since childhood and could not be 
related directly or indirectly to any activity in service. 

VA and private treatment and ophthalmological records from 
the 1990's through 2009 continued to document right eye 
vision problems.  None of those records contain any 
indication that the right eye visual disability, diagnosed as 
amblyopia of the right eye, either constituted additional 
disability due to superimposed disease or injury in service, 
or was aggravated by the Veteran's military service.

The report of an October 2008 VA examination for eyes shows 
that the Veteran reported onset of amblyopia in the right eye 
at age 12.  The Veteran reported complaints of right eye 
blurring vision.  After examination the report contains a 
diagnosis of amblyopia, anisometropia of the right eye since 
age 12.

A January 2009 statement from Neil F. Notaroberto, M.D., 
contains a summary of the Veteran's visits since the Veteran 
first began examinations under that physician's care in 
September 2005 to his most recent examination in April 2008.  
Dr. Notaroberto noted that the Veteran's initial examination 
revealed a history of amblyopia of the right eye since 
childhood, with extremely poor vision measured best corrected 
at count fingers.  

Dr. Notaroberto noted that there were no abnormalities of the 
optic nerve head or retina during the period of treatments.  
There was some evidence of blepharochalasis and optic nerve 
head asymmetry, but these were not considered pathologic.  
Dr. Notaroberto noted that the Veteran had a normal (for his 
age) nuclear sclerosis of the lens.  A visual field testing 
completed in 2007 revealed evidence of diminished sensitivity 
in the right eye most likely secondary to developmental 
anomalies of that eye consistent with his amblyopia.

The report of a May 2009 VA examination for eyes shows that 
the Veteran reported that all of his life he had had his 
problem of amblyopia of the right eye, which was first 
discovered at an eye screening at school in second grade.  
Since then the condition had become progressively worse.  The 
Veteran reported that the problem of diplopia had an onset 
about 15 years before, with intermittent horizontal diplopia 
first noted in 1994 or 1995.  This had become progressively 
worse since onset.  The Veteran reported that the problem of 
suspected glaucoma had onset in about 2006 or 2007, and was 
stable.  The Veteran reported right eye symptoms including 
pain, dryness, and watering, with visual symptoms of double 
vision, photophobia, haloes, and floaters. 

On examination, visual acuity was found to not be worse than 
5/200 and the Veteran did not have keratoconus.  For the 
right eye, uncorrected distance vision was 8/200; corrected 
distance vision was 20/200; uncorrected near vision was 
20/800-1; and corrected near vision was 20/800.  

After examination the report contains diagnoses of (1) 
amblyopia of the right eye; (2) diplopia; and (3) glaucoma 
suspect.  Based on examination and review of the claims file 
medical records during and since service, the examiner 
provided an opinion essentially that the right eye disorders 
were not likely caused by or a result of active service.  In 
this regard the examiner noted that the Veteran's amblyopia 
pre-existed his induction into service.  The onset of 
diplopia occurred over 15 years after the Veteran was 
released from service, and there was nothing in the service 
record to indicate anything that could have caused or 
aggravated diplopia.  The examiner commented that the 
glaucoma was suspected and the Veteran may be found to have 
glaucoma in the future; however there was nothing in the 
service record to indicate anything that could have caused or 
aggravated that condition.  

The weight of the evidence demonstrates there is no 
etiological relationship between any current right eye 
disorder diagnosed, and any event, injury, or disease in 
service.  This was the opinion of the November 1997 VA 
examiner and the most recent VA examiner at the May 2009 VA 
examination for eyes, and there are no opposing medical 
opinions on file.  The May 2009 VA examiner noted that the 
Veteran's amblyopia pre-existed his induction into service; 
and that the onset of diplopia occurred over 15 years after 
the Veteran was released from service, and there was nothing 
in the service record to indicate anything that could have 
caused or aggravated diplopia.

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are developmental defects; 
and that congenital or developmental defects are not disease 
or injury within the meaning of applicable legislation.  38 
C.F.R. 
§§ 3.303(c), 4.9.  In the absence of superimposed disease or 
injury, service connection may not be allowed for congenital 
or developmental defects, including refractive error of the 
eyes, including astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection. 

VA regulations specifically prohibit service connection for 
congenital or developmental defects including refractory 
errors of the eyes unless such defect was subjected to a 
superimposed disease or injury which created additional 
disability. See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) 
(service connection may not be granted for defects of 
congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury); 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. 
Brown, 4 Vet. App. 513, 514-15 (1993)).  

As discussed above, with respect to the Veteran's right eye 
refractive errors, congenital amblyopia or any other 
congenital or developmental defects, there is no medical 
evidence or opinion suggesting that any superimposed disease 
or injury occurred in service thereby creating additional 
disability involving the Veteran's right eye.  Nor is there 
evidence of any aggravation of any preexisting right eye 
disorder warranting entitlement to service connection.

There are no medical opinions or other competent evidence 
that link the currently diagnosed right eye disorder to 
service.  See 38 C.F.R. §§ 3.303, 3.310.  Based on the 
foregoing, the Board concludes that amblyopia and anopsia of 
the right eye were not incurred in or aggravated by service.  
After considering all the evidence, the Board finds that the 
preponderance of the evidence is against this claim on 
appeal.

Although the Veteran is competent to describe associated 
symptoms capable of lay observation, he is not competent to 
give a medical opinion on either diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
See also Charles v. Principi, 16 Vet. App. 370 (2002) 
(providing that ringing in the ears is capable of lay 
observation).  While the Veteran may believe he has 
aggravation or superimposed disability with respect to 
amblyopia and anopsia of the right eye, which is related to 
service, he lacks the medical training to diagnose that 
condition and to provide an opinion as to the etiological 
nexus with service.

In reaching this decision, the Board considered the "benefit 
of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis.  38 C.F.R. § 3.102; 38 U.S.C.A. § 5107(b).  As the 
preponderance of the evidence is against the claim for 
service connection for amblyopia and anopsia of the right 
eye, the benefit-of-the-doubt rule does not apply for either 
claim, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Evaluation for Tinea Versicolor of the Back, Trunk, 
Sides, and Abdomen

The Veteran claims entitlement to a compensable evaluation 
for tinea versicolor of the back, trunk, sides, and abdomen.  
Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the Veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3. 

The Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2.

The Veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).  However, the evaluation of the same disability 
under various diagnoses is to be avoided.  See 38 C.F.R. § 
4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  When a 
disability is not specifically listed in the Rating Schedule, 
it may be rated under a closely related injury in which the 
functions affected and the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2009).

During the pendency of this appeal, regulations for 
evaluation of skin disabilities were revised, effective on 
August 30, 2002. 67 Fed. Reg. 49590 (July 31, 2002).  The 
associated revised rating criteria are codified in 38 C.F.R. 
§ 4.118.  VA's General Counsel, in a precedent opinion, held 
that when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).

Service connection is in effect for tinea versicolor of the 
back, trunk, sides, and abdomen, which is currently evaluated 
as zero percent disabling, under the hyphenated Diagnostic 
Code 7899-7806.  See 38 C.F.R. § 4.118.  Use of such a 
hyphenated code indicates that the tinea versicolor is 
evaluated as a skin disorder analogous to dermatitis or 
eczema.  See 38 C.F.R. §§ 4.20, 4.27, 4.118, Diagnostic Code 
7806.

Prior to the regulatory revisions that became effective 
August 30, 2002, Diagnostic Code 7806 provided criteria for 
the evaluation of eczema.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (effective prior to August 30, 2002).  Under this 
version of Diagnostic Code 7806, a condition manifest by 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area is rated as 10 percent disabling.  
Id. 

The following are diagnostic code criteria for other 
potentially relevant skin conditions as in effect prior to 
August 30, 2002.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(effective prior to August 30, 2002) provided a 10 percent 
rating for scars if they were superficial, poorly nourished, 
with repeated ulceration.

38 C.F.R. § 4.118, Diagnostic Code 7804 (effective prior to 
August 30, 2002) provided a 10 percent rating for superficial 
scars that were tender and painful on objective 
demonstration.  A note under this regulation indicates that a 
10 percent rating was assigned, when the requirements are 
met, even though the location may have been on tip of the 
finger or toe, and the rating may have exceeded the 
amputation value for the limited involvement.

38 C.F.R. § 4.118, Diagnostic Code 7805 (effective prior to 
August 30, 2002) provided that scars were also rated on 
limitation of function of the part affected.

Under Diagnostic Code 7819 (as in effect prior to August 30, 
2002) benign new skin growths of the skin are evaluated on 
the basis of any related scars, disfigurement, etc. The note 
to that code specifies that unless otherwise provided, rate 
codes 7807 through 7819 as for eczema, dependent upon the 
location, extent, and repugnant or otherwise disabling 
character of the manifestations.

With respect to the new criteria effective from August 30, 
2002, under 38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (effective as of August 30, 
2002), scars, other than head, face, or neck, that are deep 
or that cause limited motion: area or areas exceeding 6 
square inches (39 sq. cm.), warrant a 10 percent rating. 

38 C.F.R. § 4.118, Diagnostic Code 7802 (effective as of 
August 30, 2002) pertaining to scars, other than head, face, 
or neck, that are superficial and that do not cause limited 
motion: Area or areas of 144 square inches (929 sq. cm.) or 
greater, warrant a 10 percent rating.

Under 38 C.F.R. § 4.118, Diagnostic Code 7803 (effective as 
of August 30, 2002) a 10 percent rating is warranted for 
superficial and unstable scars.  The following notes apply 
under that code. Note (1): An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar. Note (2): A superficial scar is one not associated 
with underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7804 (effective as of 
August 30, 2002) provides a 10 percent rating for superficial 
scars that are painful on examination. Note (1): A 
superficial scar is one not associated with underlying soft 
tissue damage. Note (2): In this case, a 10-percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation. (See Sec. 4.68 of this part on the 
amputation rule.)

38 C.F.R. § 4.118, Diagnostic Code 7805 (effective as of 
August 30, 2002) provides that other scars are rated on 
limitation of function of the affected part.

38 C.F.R. § 4.118, Diagnostic Code 7819 (effective as of 
August 30, 2002) provides that benign skin neoplasms are 
rated as disfigurement of the head, face, or neck (Diagnostic 
Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, 
or 7805), or impairment of function.

38 C.F.R. § 4.118, Diagnostic Code 7806 (effective as of 
August 30, 2002) provides for a 10 percent rating when at 
least 5 percent, but less than 20 percent of the entire body, 
or at least 5 percent, but less than 20 percent, of exposed 
area is affected; or, intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12- 
month period.

The medical evidence material to the claim on appeal includes 
the following.  The report of a September 1994 VA examination 
of the skin shows that the Veteran reported complaints of a 
history of tinea versicolor over his entire back that he 
developed in Vietnam.  He reported complaints of an active 
infection of tinea versicolor.  The examiner commented that 
the tinea versicolor was resolved at present.  On 
examination, the examiner found that the skin of the 
Veteran's chest, back and face was clear, without any 
lesions.  The report contains a diagnosis, in part of a 
history of tinea versicolor (which is clear at present).

The report of an October 1997 VA examination of the skin 
shows that the Veteran reported complaints of a history of 
tinea versicolor, which comes and goes; and that it mostly 
disappeared.  On examination, the examiner commented on the 
Veteran's onycholysis, which is the subject of another claim 
on appeal.  The examiner also commented that the upper arms 
and back were with mildly hyper-pigmented patches, and no 
scale.  After examination, the report includes a diagnosis of 
history of tinea versicolor by patient history, clinically 
clear now.

The report of an October 2002 VA examination of the skin 
shows that the Veteran reported complaints of a history of 
tinea versicolor since he was in Vietnam.  He reported 
complaints of pain and pruritus daily in the center of his 
back whether or not he had a rash present.  He reported that 
he occasionally gets blotches and macules on his back, but 
not presently.  

On examination, the examiner commented on the Veteran's back 
had some excoriations and old linear scarring.  The examiner 
did not associate these with the Veteran's tinea versicolor 
disability.  There was no ulceration, exfoliation or 
crusting.  There was no exudation.  There were no extensive 
lesions; and no lesions evident of tinea versicolor on his 
back, trunk, side or abdomen.  There were no ulcerations, 
crusting, or marked disfigurement.  There were no associated 
systemic or nervous manifestations.  After examination, the 
report in part includes a diagnosis of history of tinea 
versicolor; the Veteran had no evidence of tinea versicolor.

The report of an April 2003 VA examination of the skin shows 
that the Veteran reported complaints of a history of tinea 
versicolor on his chest and back since Vietnam.  He reported 
that he used camphor, menthol, and phenol lotion to his back 
and chest at times in the past three years with resulting 
improvement and clearing of his tinea versicolor.  The 
examiner commented that for skin symptoms, the Veteran only 
had pruritus (itching).  On examination, the back and chest 
were clear. After examination, the report includes a 
diagnosis of in part of no tinea versicolor noted.

The report of an October 2008 VA examination of the skin 
shows that the Veteran reported complaints of a history of 
tinea versicolor with worsening rash during service, which 
cleared completely in the 1990s and has not returned.  On 
examination the face, trunk, and both upper extremities were 
clear.  After examination, the report includes a diagnosis in 
part of history of tinea versicolor completely resolved.

The report of a July 2009 VA examination of the skin shows 
that the Veteran reported complaints of a history of tinea 
versicolor in service, which went away over the next 20 
years.  The Veteran reported that he now had only a small 
area on his shoulders affected by this condition.  On 
examination the Veteran had no involvement of exposed areas 
affected; and had less than 5 percent of total body area 
affected.  In this regard, the examiner noted that both upper 
extremities, chest, back, abdomen, and face were clear; and 
both shoulders showed a few patches of hypopigmentation with 
fine scale.  After examination, the report includes a 
diagnosis in part of mild tinea versicolor, and urticaria-
resolved. 

On review of the foregoing, there is no evidence of any 
significant symptoms or extensive treatment for an active 
condition of tinea versicolor shown in the VA or private 
treatment records during the appeal period.  There is no 
documented pattern of repeated visits for treatment of the 
reported active recurrences.  Review of the medical evidence 
over the appeal period shows very few clinical findings 
attributable to tinea versicolor. 

Review of the evidence shows that the disability picture 
resulting from the Veteran's tinea versicolor of the back, 
trunk, sides, and abdomen does not approximate the 
requirements for a 10 percent rating under any relevant old 
or current diagnostic criteria of the Rating Schedule.  The 
evidence shows that the Veteran has had over the appeal 
period little or no manifestation of the service-connected 
tinea versicolor; and only most recently, involving at most, 
less than 5 percent of his entire body. 

The evidence does not show that the Veteran's symptoms are 
more accurately described as being with exfoliation, 
exudation, or itching, or covering an extensive area, so as 
to warrant a compensable rating under the old version of 
Diagnostic Code 7806.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (effective prior to August 30, 2002).

A compensable rating is not warranted under any other 
potentially applicable diagnostic code in effect prior to 
August 30, 2002.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The evidence is insufficient to show that the 
Veteran's symptoms, overall, are more accurately described as 
superficial scars that are poorly nourished, with repeated 
ulceration, or as superficial scars that are tender and 
painful on objective demonstration.  See Diagnostic Codes 
7803, 7804.

With respect to the revised criteria in effect since August 
30, 200, the evidence is insufficient to show that the 
Veteran's symptoms are more accurately described as deep or 
superficial or as causing a limitation of motion and as 
covering an area or areas exceeding 6 square inches (39 sq. 
cm.), as superficial and unstable scars, or as superficial 
scars that are painful on examination.  See Diagnostic Codes 
7801, 7802, 7803, 7804.

Moreover, the symptoms do not affect 5 percent or more of the 
entire body, there is no significant involvement of exposed 
areas, and the evidence does not show that intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
less than six weeks during the past 12-month period.  At 
most, only a small area on his shoulders have only recently 
been shown at one examination to be affected by this 
condition, an area of less than 5 percent of the entire body.   

Finally, there is no evidence to show a limitation of 
function of an affected part to warrant a compensable rating 
under Diagnostic Code 7805 (effective prior to August 30, 
2002, and thereafter).

Based on the foregoing, the Board concludes that the 
Veteran's tinea versicolor of the back, trunk, sides, and 
abdomen, are not manifested by symptomatology that 
approximates, or more nearly approximates, the criteria for a 
compensable evaluation.  See 38 C.F.R. § 4.7. Accordingly, 
the preponderance of the evidence is against the claim, and 
the claim must be denied.

As previously pointed out, in cases of disability ratings, 
where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  Hart, supra.  During the period of this 
appeal, the Veteran's symptomatology attributable to the 
service-connected tinea versicolor of the back, trunk, sides, 
and abdomen remained constant throughout the course of the 
period on appeal and as such staged ratings are not 
warranted.

In addition, the claims file does not contain a competent 
opinion, or other persuasive evidence, showing that the 
Veteran's service-connected tinea versicolor of the back, 
trunk, sides, and abdomen results in either marked 
interference with employment beyond that contemplated in the 
assigned ratings, or in frequent periods of hospitalization, 
due solely to the Veteran's service-connected tinea 
versicolor of the back, trunk, side, and abdomen, so as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim must be denied. 38 U.S.C.A. § 5107 (West 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received to reopen service 
connection for fungal infection (onychomycosis) of the hands 
and feet; the claim is reopened.  

Service connection for a fungal infection (onychomycosis) of 
the hands and feet, is granted.

Service connection for a stomach disorder of dyspepsia, is 
granted.

Service connection for amblyopia and anopsia of the right 
eye, is denied.

A compensable rating for tinea versicolor of the back, trunk, 
sides, and abdomen, is denied.




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


